Citation Nr: 0204275	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus, with a history of plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to December 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
by the Columbia, South Carolina RO, which granted the veteran 
service connection for bilateral plantar fasciitis and 
assigned a 10 percent disabling evaluation.  The grant of 
service connection and the evaluation were made effective the 
day following the veteran's separation from service in 
December 1998.  

In an April 2000 rating decision, the RO continued the 
veteran's 10 percent rating and re-evaluated her disability 
under Diagnostic Code 5276 for acquired flatfoot.

Additionally, the Board notes that following the March 1999 
rating decision, the veteran submitted a notice of 
disagreement, dated August 1999.  The RO issued a statement 
of the case in April 2000 and the veteran filed a timely 
substantive appeal in June 2000.  Upon review of the claims 
file, however, the RO developed the case as on appeal from an 
October 1999 rating decision, which denied an increased 
rating for the veteran's service-connected disability.  
Consequently, the issue on appeal has been restyled as set 
forth on the first page of this decision.

The veteran requested a hearing before a Member of the Board 
on the June 2000 substantive appeal, and thereafter requested 
a personal hearing before a decision review officer (DRO) at 
the RO.  In September 2000, the veteran withdrew her request 
for a Board hearing and DRO hearing.  The veteran was 
scheduled for two hearings before a DRO but failed to report.  
An informal hearing was held with a DRO, as documented in a 
January 2001 conference report.  At that time it was reported 
that she had withdrawn her hearing request.  Accordingly, the 
Board finds that the veteran does not have a pending hearing 
request.

In an April 2000 decision the RO denied entitlement to 
service connection for back, bilateral knee, and bilateral 
ankle pain.  The claims were denied as not well grounded.  In 
her substantive appeal received in June 2000, the veteran 
expressed a desire to appeal these decisions to the Board.  
The RO issued a statement of the case in response to the 
notice of disagreement, but the veteran did not submit a 
substantive appeal and those issues have not been certified 
to the Board.  Accordingly, the Board does not have 
jurisdiction over them.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 19.32 (2001); VAOPGCPREC 9-99 (1999).

Section 7(b)(1) of the Veterans Claims Assistance Act of 2000 
(VCAA) provides that a claim for benefits denied as not well 
grounded during the period beginning on July 14, 1999, and 
ending on the date of enactment of the act, shall, upon the 
request of the claimant or on the Secretary's own motion, be 
readjudicated, as if the denial had not been made.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2099, enacted on 
November 9, 2000.  The veteran is advised that she may 
request such review of her claims for service connection for 
back, bilateral knee, and bilateral ankle pain by the RO 
within two years from the date of enactment of the VCAA.  See 
VAOPGCPREC 3-2001.



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's pes planus has been manifested, since the 
effective date of the grant of service connection, by 
complaints of pain on use and tenderness without callosities, 
swelling, or deformity.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus, to include a history of plantar 
fasciitis, have not been met at any time since the effective 
date of the grant of service connection.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71, 
Diagnostic Code 5276 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal that she was 
treated on several occasions for a foot disability.  
Specifically, the veteran had complaints of slight swelling 
and foot, ankle, and heel pain when running, walking, or 
standing for long periods of time.  The veteran was 
prescribed non-steroidal anti-inflammatory drugs and 
orthotics, and was told to use ice, to elevate the feet, 
rest, and do stretches.  Diagnoses included plantar 
fasciitis, mild planovalgus, and tendonitis.

Following service, the veteran underwent a VA examination in 
February 1999.  She reported that since service, she had 
experienced occasional foot pain with shooting pain from her 
feet up into her ankles.  The veteran experienced pain when 
completely sedentary and upon standing.  

Examination revealed no particular deformities.  While 
standing, the veteran did not exhibit any bunion formation or 
hammertoes.  There was no increased area of callosity and she 
had excellent active range of motion.  Distally, the veteran 
was neurovascularly intact.  Palpation of her foot revealed 
tenderness primarily over the center of the arch with 
compression of the plantar fascia.  The calcaneal tuberosity 
at the origin of the plantar fascia was not tender to 
percussion.  The tibial nerve and  the lateral calcaneal 
branch were also not tender to percussion.  

The examiner diagnosed the veteran with bilateral foot pain 
in the center aspect of the foot, possibly representing an 
abnormal presentation of plantar fasciitis.  Otherwise, the 
examiner commented, there were no other abnormalities.  The 
examiner concluded that stretching and other physical therapy 
would likely resolve the problem and that this disability 
would not interfere with daily activities or the ability to 
maintain employment.

In March 1999, the veteran underwent another VA examination.  
The veteran had complaints of plantar fasciitis.  Upon 
examination, the examiner reported no clubbing, cyanosis, or 
edema of the extremities and diagnosed bilateral plantar 
fasciitis.

Treatment records from the Columbia, South Carolina VA 
medical center (VAMC), dated June 1999, show that the veteran 
had complaints of bilateral foot pain.  A history of 
bilateral plantar fasciitis was diagnosed.  

X-rays revealed minimal hallux valgus, greater on the right.  
The first toes appeared anomalous, shorter as compared to the 
second toes, and the fifth distal interphalangeal joints 
appeared ankylosed.  Minimal loss of plantar arch and slight 
extension and flexion of the toes, greater on the left were 
"not excluded."  Involvement of the accessory bones at the 
lateral aspect of the cuboids and old trauma was "not 
excluded."  

Any degenerative changes appeared minimal with minimal 
spurring at the dorsal aspect of the tarsals and naviculars 
and minimally involving the calcanei, greater posteriorly 
worse on the right.  The report also suggested accessory bone 
involvement at the posterior aspect of the right talus.  

The radiologist diagnosed the veteran with no definite acute 
fracture or dislocation, minimal hallux valgus, minimal 
spurring including and involving the calcanei, greater 
posteriorly, and minimal soft tissue calcifications or 
ossification in the soft tissues in the region of the nail of 
the left big toe was "not excluded."

In February 2000, the veteran underwent a VA examination.  
The veteran had complaints of bilateral foot pain that 
increased upon standing and caused pain in her knees and 
thoracic spine.  The veteran denied pain while sitting or 
resting.  Examination of the veteran's feet revealed mild 
supple bilateral flat foot deformity.  She had no tenderness 
to palpation about the plantar insertion, but stated that was 
where she felt pain.  The examiner diagnosed mild planovalgus 
feet with supple flat foot deformity without evidence of 
plantar fasciitis.  

In a June 2001 letter, Daniel Methuselah, D.P.M., reported 
that he had evaluated the veteran for bilateral arch pain.  
The veteran reported this symptom with prolonged weight 
bearing.  The veteran stated that she had tried molded 
inserts and medication in the past, but experienced no 
relief.  Upon examination, the veteran expressed pain with 
palpation to central fascia ligaments bilaterally.  X-rays 
were negative for bony heel spurs.  Dr. Methuselah concluded 
that the findings were consistent with a typical case of 
plantar fasciitis, bilaterally. 


Analysis

There has been a significant change in law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000); 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 5126.  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the Board determines that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the April 2000 statement of the case and 
October 2001 supplemental statement of the case issued during 
the pendency of the appeal, the veteran has been advised of 
the information and evidence necessary to substantiate her 
claim.  The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran as 
relevant to the claim has been obtained and associated with 
the claims folder.  Moreover, the veteran underwent three VA 
examinations in conjunction with this appeal.

In her substantive appeal the veteran disputed some findings 
on the February 2000 examination.  She denied that she had 
reported that her foot pain was worse on standing.  Instead, 
she asserted that her pain was constant.  She also denied 
telling the examiner that "this is where it hurt" when he 
palpated her foot.  Finally she asserted that the examiner's 
characterization of her disability as "mild" was 
inaccurate.  However, the VA examiner's report is consistent 
with the report of the private podiatrist supplied by the 
veteran.  The private podiatrist reported that the veteran 
experienced pain on prolonged standing and that she had pain 
to palpation in the same area reported by the VA examiner.  
The earlier VA examinations contain similar findings.  In 
describing her disability as "mild" the VA examiner was 
expressing a medical opinion.  None of the other medical 
opinions of record contradict this conclusion.

Because the veteran has been advised of the evidence 
necessary to substantiate her claim, all reported treatment 
records have been secured, and she has been afforded several 
consistent and complete examinations; the Board finds that 
additional development could not reasonably assist the 
veteran in substantiating her claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski , 1 Vet. 
App. 589 (1991).

Furthermore, as the veteran is appealing from an initial 
grant of service connection and an originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate bilateral or unilateral pes planus manifested by 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of feet.  

A 30 percent rating is warranted for severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  

A 50 percent rating is warranted for pronounced bilateral pes 
planus; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.

Although the February 2000 VA examiner reported that the 
veteran exhibited a supple bilateral flat foot deformity, the 
examiner described the deformity as "mild" in nature.  
Likewise, even though the veteran described swelling of her 
feet during service, no examiner has found evidence of 
swelling on use since service, and she has not reported such 
swelling.  There have also been no post-service findings of 
calluses.  

Furthermore, no examiner has reported pain on manipulation.  
The private podiatrist and the VA examiners have reported 
pain only on use.  There is no clinical evidence that the 
disability is severe.  In this regard, the February 1999 VA 
examiner stated that her service-connected disability would 
not interfere with daily activities her ability to maintain 
employment.  This is consistent with the most recent VA 
examiner's conclusion that the disability was "mild."

Finally, the Board recognizes that the veteran was diagnosed 
with hallux valgus during the June 1999 treatment at the 
Columbia, South Carolina VAMC.  Under Diagnostic Code 5280, a 
10 percent rating is warranted for a resection of the 
metatarsal head, or, if it is severe and equivalent to 
amputation of the great toe.  There is no indication that the 
veteran has undergone a resection of the metatarsal head, and 
furthermore, the examiner characterized the level of 
disability as "minimal" in nature.  In any event, service 
connection has not been established for hallux valgus.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a rating in excess of 10 percent for the veteran's 
service-connected pes planus, to include a history of plantar 
fasciitis is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected pes planus, to include a history 
of plantar fasciitis, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

